Citation Nr: 0607630	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-36 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's net worth exceeds the limit for 
receiving improved pension benefits.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from a determination by the Department of Veterans 
Affairs (VA) regional Office in Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty for over 20 years; he 
retired from service in April 1966.

In April 2003, the RO advised the veteran that, due to 
excessive net worth, it proposed to terminate payment of 
nonservice-connected pension benefits as of January 1, 2004.  
In July 2003, he was notified by the RO that it had 
undertaken its proposed action, and that payment of his 
pension benefits would cease on January 1, 2004.  The veteran 
indicated disagreement with that decision and, after being 
issued a statement of the case, perfected his appeal of this 
matter by submitting a substantive appeal (VA Form 9) in 
October 2004.


FINDINGS OF FACT

1.  The veteran has over $60,000 in cash assets as of 
February 2004, with total monthly income of approximately 
$2,935.

2.  The veteran's current living expenses, to include nursing 
home payments, total approximately $3,200 per month.


CONCLUSION OF LAW

The veteran's net worth precludes the payment of nonservice-
connected pension benefits.  38 U.S.C.A. § 1522 (West 2002); 
38 C.F.R. §§ 3.274, 3.275 (2005)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an award of non service-connected 
pension benefits, which have been denied due to excessive net 
worth.  He essentially contends that his net worth is not 
excessive, and points out that his net worth is rapidly 
diminishing.

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review
  
The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed by the April 
2003 and July 2003 letters from the RO and by the August 2004 
statement of the case (SOC) of the relevant law and 
regulations pertaining to his claim.  Through these documents 
the veteran was advised of the means by which entitlement to 
a pension can be established.  The SOC specifically set forth 
the criteria by which net worth was ascertained.

The SOC also notified the veteran of VA's duty to assist him 
in the development of his claim.  He was furnished with the 
provisions of 38 C.F.R. § 3.159, which sets forth the 
obligations of VA and a claimant with regard to VA's 
assistance in developing claims.  He was advised that VA was 
responsible for notifying the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  He was notified that VA would attempt to obtain 
relevant records held by any federal agency, which could 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
advised that, on his behalf, VA would make reasonable efforts 
to obtain relevant records not held by any federal agency.  
He was advised that he was to provide VA with enough 
information about his records so that they could be requested 
from the person or agency that had them.  He was specifically 
notified that "VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  

The veteran was accordingly apprised that he could provide 
any information that he thought would support his claim.  In 
addition, the July 2003 letter indicated to the veteran that 
he could submit new evidence at any time showing a reduction 
in net worth, increase in expenses or decreases in income.  
He was furnished with VA Form 21-8049, Request for Details of 
Expenses.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The RO's adverse decision was rendered in July 2003, after 
the issuance of the April 2003 letter.  The Board accordingly 
finds that there is no prejudice to the veteran or violation 
of the requirements of Pelegrini.  Moreover, the Court 
recently held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) that any timing errors do not have the natural effect 
of producing prejudice and, therefore, prejudice must be pled 
as to it.  The veteran and his representative have not 
indicated any concerns with respect to the VCAA notice.  

Finally, the Board notes that, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

In the instant case, however, failure to provide proper 
notice under Dingess/Hartman is harmless error, inasmuch as 
none of these elements are for consideration.  The sole 
question before the Board is whether the veteran's net worth 
precludes him from payment of pension benefits, without any 
reference to degree of disability or effective dates.  There 
is thus no possibility of any prejudice to the veteran by the 
RO's failing to furnish notice of elements which do not apply 
to this issue.  The sole matter for consideration revolves 
around the veteran's income and net worth.  He has been 
advised of the law and of what was needed of him in the way 
of evidence, and he in fact provided the requested 
information to VA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes statements furnished by the veteran with 
regard to his monthly income, his monthly expenses, and his 
net worth.  The Board has not identified any other 
information that would be pertinent to the veteran's claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered the 
opportunity to present testimony at a personal hearing at the 
RO and/or before the Board, but declined to do so.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.  

Pension shall be denied or discontinued when the net worth of 
the veteran, and of the veteran's spouse, are such that, 
under all the circumstances, including consideration of 
annual income, it is reasonable that some part of the corpus 
of the net worth be consumed for the veteran's maintenance.  
38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) 
(2005).  The term "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. §§ 
3.263(b), 3.275(b) (2005).

In determining whether net worth should be used for the 
veteran's maintenance, factors to be considered include: 
whether the funds can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d) (2005).

What constitutes excessive net worth is a question of fact 
for resolution after consideration of the facts and 
circumstances in each case.  See M21-1, Part IV, Chapter 
16.04(c)(2).  When the totality of the circumstances 
indicates that the corpus of the veteran's estate is large 
enough that it would be reasonable to consume a part of the 
corpus for his maintenance, the law provides that pension 
benefits should not be paid.  38 U.S.C.A. § 1522 (West 2002); 
38 C.F.R. § 3.274(a) (2005).



Analysis

It is clear from the law and regulations, cited above, that 
net worth is an eligibility factor which must be considered 
prior to the award, or prior to the continuance of an award, 
of a VA non service-connected pension.  Put another way, this 
is a form of "means testing", and persons who possess a 
certain level of financial resources may not be awarded such 
pensions.  There are no precise guidelines, however, that 
establish what amount of net worth would preclude the payment 
of a VA pension.  The standard is reasonableness.

A brief review of the basic facts is in order.  On VA Form 
21-0516, Improved Pension Eligibility Verification Report 
(Veteran With No Children), submitted in February 2004, the 
veteran indicated monthly expenses totalling $3,161.20 
($37,934.40 yearly).  He also reported monthly income, 
exclusive of VA pension payments, of $2,935.22 ($917.60 from 
Social Security, $619.52 in state pension, $1,298 in military 
retirement pension, and $100.00 from interest and dividends).  
In addition, he reported net worth of $60,139.00 in interest-
bearing bank accounts.

On a VA Form 21-0516 submitted in February 2003, he also 
reported $60,139 in net worth, while in February 2002 he 
reported net worth of $64,460.

In determining whether the veteran is entitled to pension 
benefits, the Board must decide whether it is reasonable for 
a portion of his net worth to be consumed to provide for his 
maintenance.  In this instance, the gap between monthly 
income ($2,935) and monthly expenditures ($3,161) is 
approximately $226 per month.  
 
The Board further observes that the veteran is 80 years of 
age and has no dependents.  It appears that the nursing home 
expenses are predictable, having increased by only $1,200 
($100 per month) between 2003 and 2004, as shown on his VA 
Forms 21-0516, with no "unusual" medical expenses having 
been identified by him.  It is also clear that the interest-
bearing bank accounts may be readily liquidated.

The Board finds, based on the above information, that the 
veteran has significant net worth that may be used to meet 
his living expenses and compensate for the fact that monthly 
income is less than monthly expenses.  The Board notes that 
the latest net worth figure supplied in March 2005 indicates 
that he had net worth of over $60,000 that was apparently 
readily available for meeting his living expenses.  The 
veteran's income deficiency is approximately $226 a month; at 
the current reported rate of depletion, the assets would be 
sufficient to meet his reported expenses for at least 20 
years (or at least 240 months), even allowing for diminution 
of monthly interest and dividends as the amount in his 
interest-bearing bank accounts was reduced.  

As indicated above, the standard by which the Board is to 
determine whether net worth can be consumed to provide for 
maintenance is one of reasonableness.  The Board finds that 
it is not unreasonable for the veteran to rely on his net 
worth of more than $60,000 before he is paid a VA pension, 
particularly in view of the fact such reliance is necessary 
to pay for only a small portion of his overall expenses.

The Board acknowledges that the veteran is concerned that his 
net worth will diminish as his needs, and expenses, rise.  
While the Board is sympathetic to his concerns, the purpose 
of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities.  Based on the information he has provided, this 
is not his current situation.  His financial resources, if 
fully exploited, are sufficient to meet his basic needs for 
many years to come.  

The Board is aware that the veteran served his country 
faithfully during World War II.  In addition, he has sought 
no benefits from VA in all the years after service, and he 
only filed his claim for a non service pension coincident 
with his moving to a nursing home.  The Board further 
recognizes that his reliance on savings to meet monthly 
expenses may indeed be unsettling.  In short, the Board is 
extremely sympathetic to the veteran's claim.  However, it is 
inconsistent with the intent of the pension program to allow 
a claimant, as here, to collect a pension while 
simultaneously retaining a sizeable estate.  The law makes it 
clear that the award of a non service-connected pension, 
unlike many other VA benefits, is contingent upon the 
claimant meeting certain financial requirements.  
See 38 U.S.C.A. § 1522 (West 2002).  For reasons stated 
above, the Board finds that the veteran's financial situation 
does not allow him to be considered for a pension.  The Board 
is obligated to follow the law.  If the veteran or his 
representative disagree with the law, their recourse is with 
the Congress of the United States. 

Finally, the Board notes that the veteran has contended that, 
since his net worth does not exceed "the 80,000.00 dollar 
amount my NSC pension should not be terminated."  He has 
also referred to the "$80,000 net worth limit established 
under Federal law."  It is unclear as to what "federal 
law" the veteran references.  As has been discussed above, 
there are in fact no precise guidelines that establish what 
size estate would preclude the payment of pension; rather, 
the standard is one of reasonableness.    

The veteran has further contended that he should be awarded 
VA pension compensation on the basis that his pension 
benefits are used to pay for his expenses at the veteran's 
home at which he resides.  However, the disbursement of  VA 
pension monies, once received, is not a factor in determining 
whether such pension should be continued.  A non service-
connected VA pension is not intended to cover a claimant's 
costs so as to preserve other sources of income or net worth. 

In summary, for reasons stated above the Board finds that the 
veteran's current net worth is of sufficient size such that 
it is reasonable to expect that some portion of it should be 
consumed to defray the costs of his maintenance.  
Accordingly, the Board concludes that the veteran's net worth 
at this time is a bar to his receipt of VA pension benefits.  
See 38 U.S.C.A. § 1522 (West 2002); 38 C.F.R. §§ 3.274, 3.275 
(2005).  If there is a change in his financial status and the 
veteran's net worth becomes significantly depleted in the 
future, he may again file a claim for pension benefits and 
submit the appropriate financial documentation.  The 
preponderance of the evidence is against his claim, and the 
benefit-of-the-doubt doctrine does not apply.  




ORDER

The veteran's net worth is a bar to receiving improved 
pension benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


